Citation Nr: 1629642	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.
 
3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the Veteran's claims for service connection.  The case is now within the jurisdiction of the VARO in Cleveland, Ohio. 

The Veteran was previously represented by an attorney; however, the attorney withdrew as representative in June 2016.  Given the withdrawal of the appeal, discussion of 38 C.F.R. § 20.608 (2015) is not required. 


FINDING OF FACT

In a May 2016 statement, the Veteran requested that his appeal with regard to the issues of entitlement to service connection for bilateral hearing loss, a respiratory disorder, and a TDIU, be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In a May 2016 statement, the Veteran stated that he no longer wished to pursue his claims on appeal.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss and a respiratory disorder, and a claim for a TDIU, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to service connection for service connection for bilateral hearing loss and a respiratory disorder, and a claim for a TDIU, are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for a respiratory disorder is dismissed.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


